Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation that the edge zone comprises a lateral sipe that is offset from the median sipe. Such a limitation was not previously required by the claims and would therefore necessitate further search and/or consideration. Additionally the amendment adds two new claims (17 and 18) without canceling a corresponding number of finally rejected claims. 

Continuation of 12: Regarding the arguments with respect to the claimed offset, that limitation is in the proposed amended claims, rather than the currently pending claims, and is therefore not persuasive. Applicant additionally argues with respect to Guichon that it is a design patent and does not disclose block configurations. However, it is noted that one of ordinary skill in the art applying the design of Guichon to a pneumatic tire would arrive at the block configuration as claimed. Also, Applicant argues that Guichon is silent with respect to the central zone, the edge zone, and the intermediate zone. However, measuring the groove angle on figure 2, there is a portion of the groove in the center of the tread with an angle within the claimed range of 35 to 65 degrees (the claimed central zone), a portion of the groove on the edge of the tread with an angle within the claimed range of 0 to 10 degrees (the claimed edge zone), and a portion of the groove intermediate to the center and edge of the tread, thus reading on those claimed limitations. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). As these angle ranges are clearly shown in the drawings, they are properly relied upon in the current rejections. Lastly, regarding applicant’s argument that there is not a line segment at the claimed angles, it is noted that the feature upon which applicant relies (i.e., a line segment at the claimed angles) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
/P.N.S/ 							Examiner, Art Unit 1749        				March 15, 2021

/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749